Citation Nr: 0737477	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1997 to 
December 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his February 2006 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge).  This type of hearing is often 
referred to as a Travel Board hearing.  He subsequently 
indicated in April 2006 that he wanted a videoconference 
hearing, instead, since it might happen sooner.  But as luck 
would have it, the RO was able to schedule him for a Travel 
Board hearing before a videoconference hearing, and he 
indicated when the RO contacted him about this in June 2007 
that he would take the Travel Board hearing in lieu of the 
videoconference hearing.  See the Report of Contact (VA Form 
119) dated June 18, 2007.  The RO sent him two letters in 
August 2007 indicating his Travel Board hearing was scheduled 
for September 10, 2007, but he did not appear for the 
hearing.

The presiding judge spoke with the veteran's representative 
three days later, on September 13, 2007, and she indicated 
that she had spoken to the veteran the day after his 
scheduled hearing, and that he indicated the reason he did 
not appear for his hearing was that he was ill.  So he 
wanted, if possible, to reschedule his hearing with the 
Board.  Since, however, the RO was planning to conduct 
videoconference hearings before again having Travel Board 
hearings, the representative indicated the veteran would now 
again prefer to have a videoconference hearing.  The 
representative has since submitted an additional motion in 
November 2007 to reschedule the veteran for a videoconference 
hearing, and the Board has granted this motion based on good 
cause shown (his illness) for failing to appear at his prior 
Travel Board hearing.  See 38 C.F.R. § 20.704(d) (2007).  
Consequently, a videoconference hearing must be scheduled 
before deciding this appeal.  38 C.F.R. § 20.700 (2007).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing as expeditiously 
as possible.  Notify him of the date, 
time and location of his hearing.  Put a 
copy of this letter in his claims file.  
If he again fails to report for his 
hearing or changes his mind and elects 
not to have a hearing, also document this 
in his claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims 
(CAVC/Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

